Order entered May 6, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00157-CV

                      JUSTINA MAGALLON, Appellant

                                        V.

                       RAMON MAGALLON, Appellee

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-02829

                                     ORDER

      Before the Court is appellant’s May 4, 2020 unopposed motion to extend

time to file her corrected brief. Appellant requests the extension, in part, because

her counsel has been unable to obtain a copy of the record.

      We GRANT the motion and ORDER the brief be filed no later than June 4,

2020. We note counsel, as attorney of record for appellant, may access the record

via the Attorney Portal on the Court’s website.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE